UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7105



MARIO CAICEDO CABEZAS,

                                           Petitioner - Appellant,

          versus


DONALD S. CALDWELL, Roanoke Commonwealth
Attorney; BETTY JO ANTHONY, Chief Assistant
Commonwealth Attorney; COMMONWEALTH OF THE
CITY OF ROANOKE,

                                           Respondents - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-99-372)


Submitted:     November 16, 1999       Decided:     December 10, 1999


Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mario Caicedo Cabezas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Mario Caicedo Cabezas appeals the district court’s orders: (1)

denying relief on his petition filed under 28 U.S.C. § 2241 (1994)

and 28 U.S.C.A. § 2254 (West 1994 & Supp. 1999); (2) denying his

motion to alter or amend judgment; and (3) correcting the style of

its previous order.      Cabezas originally filed his petition in the

United States District Court for the District of South Carolina.

That court transferred the case to the Western District of Virginia

pursuant to 28 U.S.C. § 1404(a) (1994).        Cabezas also appeals the

transfer order.

      We have reviewed the record and the district court’s opinions

denying Cabezas’ § 2254 petition and his motion for reconsideration

and find no reversible error.      Accordingly, we deny a certificate

of appealability and dismiss the appeal on the reasoning of the

district court.    See Cabezas v. Caldwell, No. CA-99-372 (W.D. Va.

June 8; July 14; & Aug. 2, 1999).          To the extent that we have

jurisdiction over the transfer order, we find no reversible error

in the decision to transfer the case.       See 28 U.S.C. § 1404 (1994);

see generally Wilson-Cook Medical, Inc. v. Wilson, 942 F.2d 247,

250 (4th Cir. 1991).      Accordingly, we dismiss the appeal of the

transfer order on the reasoning of the district court. See Cabezas

v.   Caldwell,   No.   CA-99-0136-23BD    (D.S.C.   May   12,   1999).   We

dispense with oral argument because the facts and legal contentions




                                  - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                     DISMISSED




                              - 3 -